Citation Nr: 1524269	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  14-02 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for blood clots (also diagnosed as recurrent pulmonary emboli of the lungs), to include as secondary to service-connected status post splenectomy.  

2.  Entitlement to service connection for blood clots, to include as secondary to service-connected status post splenectomy.  


REPRESENTATION

Veteran represented by:	Christopher Boudi, Attorney


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1995 to January 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which reopened but then denied a claim for entitlement to service connection for blood clots (also diagnosed as recurrent pulmonary emboli of the lungs), to include as secondary to service-connected status post splenectomy.

This appeal has been processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In an unappealed decision, dated in August 2007, the RO denied the Veteran's claim for service connection for blood clots to include as secondary to service-connected status post splenectomy.  

2.  Assuming its credibility, the evidence associated with the claims file subsequent to the August 2007 RO decision is neither cumulative nor redundant, and by itself or in connection with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for blood clots (also diagnosed as recurrent pulmonary emboli of the lungs), to include as secondary to service-connected status post splenectomy.  

3.  The Veteran's blood clots are etiologically related to the his service-connected status post splenectomy.  


CONCLUSIONS OF LAW

1.  The August 2007 RO decision that denied the Veteran's appeal for service connection for blood clots is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2007).  

2.  New and material evidence having been received, the claim for service connection for blood clots is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

3.  Resolving all doubt in the Veteran's favor, the criteria for service connection for blood clots, to include as secondary to status post splenectomy, have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In light of the full grant of the benefit sought on appeal, any error in providing appropriate notice or assistance would be harmless error.

Analysis -New and Material Evidence Claim for Blood Clots

The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is irrelevant.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Thus, the Board must determine whether new and material evidence was presented to reopen the claim in the first instance.

In August 2007, the Veteran's claim for service connection for blood clots was denied by the RO.  The evidence of record at that time included service treatment records, as well as VA medical records.  The Veteran did not appeal the decision, nor was new and material evidence associated with the record within one year of the decision; therefore, it became final.  

Final decisions may only be reopened on the basis of new and material evidence.  New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Since the August 2007 decision, evidence submitted includes an October 2010 private opinion, a January 2011 VA opinion, a February 2011 VA examination, and a December 2013 VA opinion.

Assuming the credibility of the evidence above for the sole purpose of determining whether new and material evidence has been received, the above evidence is new, as it came into existence after the issuance of the August 2007 decision and could not have been considered by prior decision makers.  Moreover, it is material as it addresses the possibility of substantiating a nexus between the Veteran's status post splenectomy and blood clots, which was the element of service connection that was previously unsubstantiated.  

New and material evidence having been received, reopening of the previously denied claim of service connection for blood clots is warranted.  

Analysis - Service Connection blood clots secondary to status post splenectomy

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

For any disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2014).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. 
§ 3.310(b) (2014); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102 (2014). 

The Board notes that there are multiple medical opinions regarding whether the Veteran's service-connected status post splenectomy caused or aggravated his blood clots.
	
In October 2010, the Veteran submitted a letter from a clinician from the Florida Cancer Institute, who noted the Veteran had been under his care for management or recurrent deep venous thrombosis (DVT) and pulmonary embolisms (PE).  The clinician noted that the Veteran had been tested for any underlying known thrombophilia, and that all of his tests had been within normal limits, including one for a DNA mutation.  The clinician noted the Veteran underwent a splenectomy in the past and noted that, although "not uniformly accepted", thromboembolic complications after splenectomy were higher and likely a risk factor in causation of the Veteran's recurrent DVT and PE.  This opinion in itself, while not adequate on its own due to only stating a splenectomy was "likely a risk factor," was enough to trigger the duty to for VA to provide an examination.  

In January 2011, a VA hematologist/oncologist submitted an opinion noting that he had run a literature search, which showed a correlation of chronic thrombo-embolic pulmonary hypertension with splenectomy indicated after trauma.  This noted that an increased incidence of deep venous thrombosis and pulmonary embolism have also been found in patients undergoing splenotomy for hematological disorders.  The examiner noted that the Veteran had a recurrent thromboembolic disease despite negative hypercoagulable work up and no other obvious causes.  Therefore, the examiner opined that the Veteran's thrombolic disease was "most likely" a vascular complication of the Veteran's splenectomy.  

In February 2011, the Veteran was seen for a VA examination.  The examiner opined that the Veteran's blood clots and DVT were less likely as not caused or aggravated by his post splenectomy.  The rationale was that the examiner reviewed medical literature, which did not note an increased incidence of DVT post splenectomy and that also the Veteran underwent his splenectomy in 1996 and did not present with DVT until 2006.

Finally, another examiner reviewed the Veteran's file in December 2013 and was asked to comment on the conflicting opinions and evidence.  The examiner noted that there are conflicting medical opinions regarding the development of pulmonary embolism some time after a splenectomy has occurred and noted the same articles that the January 2011 VA doctor noted.  However, he stated that use of phrasing "may be a risk factor" in the articles was not necessarily causative in nature, and also noted that a more recent article presented specific percentages of risk based on various conditions.  He stated that the incidence of venous thrombosis and pulmonary embolus after splenectomy was 4.3 percent which would extrapolate to the Veteran's particular case as he did not have hereditary spherocytosis, thalassemia, sickle cell anemia, or any other disease that greatly increase his chance of thrombosis after splenectomy.  As this percentage is less than 50 percent, the examiner opined that this pulmonary embolus was less likely than not related to service.  

When presented with conflicting evidence, it is the Board's responsibility to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert, 5 Vet. App. at 30; see also Colvin v. Derwinski, 1 Vet. App 171 (1991).
In comparing the probative value of the October 2010 and January 2011 opinions combined, against the opinions provided by the VA examiners in February 2011 and December 2013, the Board finds that the evidence is largely in equipoise as to whether the Veteran's blood clots are caused or aggravated by his service-connected status post splenectomy.  While the 2013 negative opinion incorporated more recent articles, these finding are not dispositive regarding the Veteran's specific situation, as the December 2013 examiner conceded that there are conflicting medical opinions; and the Board finds it especially probative that the January 2011 positive nexus opinion was written by a hematologist.  See Cox v. Nicholson, 20 Vet. App. 563, 568-69 (2007) (The level of training, education, and experience of the person conducting the exam can be a factor considered in assigning weight to the report).  

As a result, the Board finds that the evidence from the opinions by VA examiners and the private clinicians is substantially in equipoise.  They are well reasoned, yet reach conflicting conclusions.  In such situations, VA regulations state that the benefit of the doubt will be afforded to the Veteran.  38 C.F.R. § 3.102 (2014).  Accordingly, service connection for blot clots is warranted, and the appeal is granted.


ORDER

Entitlement to service connection for blood clots, to include as secondary to service-connected status post splenectomy, is granted.  




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


